DETAILED ACTION
1.	This is a final action on the merits of application 16436480.
2.	Claims 9-10 are canceled.
3.	Claims 1-8, 11-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-8, 11-20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Jesewitz US 8297484, and further in view of Hord US 20190061882.
5.	As per claim 1, 14 and 18, Jesewitz discloses a tower 114 configured to be mounted to a boat, the tower including a first side support and a second side support [190a/b], wherein each of the first side support and second side support are pivotally connected at a respective base [195a/bj; and an actuation assembly 192, wherein the actuation assembly includes a linkage extending between a folding portion of the tower and at least one of the respective bases for moving the tower between a first position. See figs 1-3, col. 4:15-67. He does not disclose and a second position, including a folded configuration, by pivoting the tower away from the respective bases. Hord discloses a folded configuration, by pivoting the tower away from the respective bases, see figs. 3-4. Thus it would have have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain the 
6.	As per claim 2, Jesewitz discloses wherein the first side support and the second side support are respectively positioned at opposing ends of a center section of the tower. See fig. 2

7.    As per claim 3, Jesewitz discloses wherein the actuation assembly 192 is disposed in at least one of the first side support and the second side support. See fig. 2

8.    As per claim 4, Jesewitz discloses wherein the actuation assembly further includes an actuator coupled to the folding portion of the tower, the coupling between the actuator and the folding portion providing pivotal movement between the actuator and the folding portion as the tower moves between the first position and the second position. See figs 2-3, showing a 1st position and 2nd position respectively.

9.    As per claim 5 & 15, Jesewitz discloses wherein the linkage includes a flexible tether [tensioner cable] coupled to and extending between the actuator and the respective base of the tower. See col. 1: 62-66

10.    As per claim 6 and 19, Jesewitz discloses the actuation assembly further includes an actuator coupled to the respective base of the tower, and the linkage includes a flexible tether coupled to, and extending between, the actuator and the folding portion of the tower. See below actuator configuration.




12.    As per claim 8 and 17, Jesewitz discloses wherein the linkage extends on a longitudinally opposed side of the pivotal connection relative to the center of gravity of the folding portion of the tower. See figs 2-3

13.    As per claim 11, Jesewitz discloses wherein the first side support and the second side support are configured to position the center section at a first height above a deck of the boat in the first position, and at a second height above the deck of the boat in the second position. See figs 2-3

14.    As per claim 12, Jesewitz discloses wherein the first height is a greater distance from the deck of the boat than the second height. See figs 2-3

15.    As per claim 13, Jesewitz discloses wherein the first side support and the second side support are configured to position the center section at a plurality of heights relative to the deck of the boat as the tower moves between the first position and the second position. See figs 2-3
Response to Arguments
16.	Applicant’s arguments with respect to claim(s) 1, 14, 18 and 3 have been considered but are moot due to the 103 rejection. Upon further consideration, a new ground(s) of rejection is made in view of Hord et al. wherein he discloses the amended limitation added to the independent claim. Examiner also disagrees with applicant about claim 3 wherein fig. 2 of Jesewitz shows actuator 192 on both sides of the tower supports. Also as per applicant’s arguments in regard to  Jesewitz fails to disclose the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617